     Case: 4:20-cv-01723-SRW Doc. #: 7 Filed: 02/02/21 Page: 1 of 3 PageID #: 26




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

    HERBERT HARRY,                                      )
                                                        )
                   Petitioner,                          )
                                                        )
            v.                                          )           No. 4:20-CV-1723 SRW
                                                        )
    LAURENT JAVOIS,                                     )
                                                        )
                   Respondent.                          )

                            OPINION, MEMORANDUM AND ORDER

        Before the Court is petitioner’s response to the Court’s Order to Show Cause 1. On

December 8, 2020, the Court Ordered petitioner to Show Cause as to why this action should not

be dismissed for lack of jurisdiction because it did not appear that petitioner was “in custody” as

required in order to obtain relief under 28 U.S.C. § 2254. After a review of the record the Court

will require petitioner to amend his application for writ of habeas corpus on a Court form to set

forth his claims for unconditional release.

                                                Background

        Petitioner, Herbert Harry, brings this action pursuant to 28 U.S.C. 2254 alleging that in

1986 he pled Not Guilty by Reason of Insanity (NGRI) to crimes of first degree tampering, second

degree assault and third degree robbery. He claims that after he pled guilty, he was assigned to the

Missouri Department of Mental Health. He alleges that his counsel during his 1986 criminal

proceedings was ineffective.




1
 Petitioner’s response is titled, “Cause Shown Appointment of Counsel.” The Clerk has docketed this document as a
motion for appointment of counsel.
    Case: 4:20-cv-01723-SRW Doc. #: 7 Filed: 02/02/21 Page: 2 of 3 PageID #: 27




         Petitioner is not confined in an institution2, and in his petitioner he does not allege that his

freedom is currently restrained by the state. In order to obtain relief under § 2254, a petitioner must

demonstrate that he is “in custody.” The custody requirement is jurisdictional. E.g., Maleng v.

Cook, 490 U.S. 488, 490 (1989) (per curiam). Thus, on December 8, 2020, the Court Ordered

petitioner to Show Cause as to why this matter should not be dismissed for lack of jurisdiction.

         On December 18, 2020, petitioner filed his response to the Order to Show Cause. In his

response, petitioner asserts that he is on conditional release. He states that he “can’t do a lot of

things on conditional release.” He states that he has to “pay gas, electric and rent at six hundred

dollars every two weeks.”

         The Court presumes that petitioner is seeking unconditional release with the filing of his

habeas action. However, he has not provided grounds for the seeking of unconditional release in

his petition. Therefore, the Court will allow petitioner the ability to amend his petition on a Court

form and set forth his grounds for unconditional release in his petition. Petitioner should take care

to list all grounds for relief in his petition clearly, and he must outline how he has attempted to

exhaust those grounds in state court prior to bringing his claims in this Court.3 Petitioner’s failure

to exhaust his claims in state court prior to bringing his claims in this Court will result in a dismissal

of this action, without prejudice.

         Last, the Court will deny petitioner’s motion for appointment of counsel at this time. There

is no constitutional or statutory right to appointed counsel in civil cases. Nelson v. Redfield

Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In determining whether to appoint

counsel, the Court considers several factors, including (1) whether the plaintiff has presented non-


2
 Petitioner states that he is currently living at an apartment on Delmar Boulevard in St. Louis, Missouri.
3
 To satisfy the exhaustion requirement, a civil detainee must apply for release under section 552.040 before filing a
petition for a writ of habeas corpus. Additionally, if the application for release is denied, the detainee must appeal to
the Missouri Court of Appeals. Kolocotronis v. Holcomb, 925 F.2d 278, 279 (8th Cir.1991).
                                                           2
  Case: 4:20-cv-01723-SRW Doc. #: 7 Filed: 02/02/21 Page: 3 of 3 PageID #: 28




frivolous allegations supporting his or her prayer for relief; (2) whether the plaintiff will

substantially benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiff’s allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Petitioner has demonstrated, at this point, that he can adequately present his claims to the

Court. Additionally, neither the factual nor the legal issues in this case are complex.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion for appointment of counsel [Doc.

#6] is DENIED at this time.

       IT IS FURTHER ORDERED that petitioner shall amend his application for writ of

habeas corpus on a Court form within twenty-one (21) days of the date of this Memorandum and

Order to set forth his claims for unconditional release.

       IT IS FURTHER ORDERED that the Clerk of Court shall provide petitioner with a Court

form for filing a petition for writ of habeas corpus brought pursuant to 28 U.S.C. § 2254.

       IT IS FURTHER ORDERED that if petitioner fails to comply with this Memorandum

and Order this action will be subject to dismissal without prejudice.

       Dated this 2nd day of February, 2021




                                                 HENRY EDWARD AUTREY
                                                 UNITED STATES DISTRICT JUDGE




                                                 3
